              Case 2:20-cv-00480-RSM Document 17 Filed 08/31/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT FOR THE
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9
     ARETHA BROWN,
                                                        CASE NO. C20-480-RSM
10
                    Plaintiff,
                                                        ORDER TO SHOW CAUSE
11
                        v.
12
     ERIC FORBES,
13
                    Defendant.
14

15
            This matter comes before the Court sua sponte and on the Court’s June 18, 2020 and July 17,
16
     2020 Orders. Dkts. #13, #16. Plaintiff has been granted leave to proceed in forma pauperis in
17
     this matter. Dkt. #7. Summonses have not yet been issued.
18
            On April 3, 2020, the Court denied Plaintiff’s motion to seal on the basis that it found no
19
     compelling reason to justify sealing the complaint, let alone the entire case. See Dkt. #5 at 3. In an
20
     abundance of caution and in consideration of Plaintiff’s pro se status, the Court afforded Ms. Brown
21
     the opportunity to file an amended complaint so that she may “remove any exhibits or information she
22
     does not wish to include in a publicly-filed document.” Id. Plaintiff’s original complaint and its
23

24

25    ORDER TO SHOW CAUSE - 1
               Case 2:20-cv-00480-RSM Document 17 Filed 08/31/20 Page 2 of 3



 1 attachments, which included a settlement letter from Plaintiff’s previous counsel and a 1099-MISC

 2 tax form, have remained under seal. See Dkt. #10.

 3          Ms. Brown never filed an amended complaint, and the Court closed this case on May 29, 2020

 4 for failure to prosecute. Dkt. #9. Plaintiff then contacted the Court and submitted a response to the

 5 Court’s order to show cause. Dkt. #12. On June 18, 2020, the Court re-opened this case to allow

 6 Plaintiff additional time to file an amended complaint. Dkt. #13. Plaintiff filed a motion for relief

 7 from judgment, which the Court denied as moot on July 17, 2020. Dkt. #16. The Court explained

 8 that Plaintiff’s case is open and has not been dismissed. Furthermore, it allowed Plaintiff an additional

 9 fourteen (14) days to file her amended complaint. Id. at 2. The Court advised that this amended

10 complaint must be publicly filed and will not be sealed.

11          Because the Court kept Plaintiff’s original complaint under seal to protect any potentially

12 sensitive information, there is no operative complaint in this case. Plaintiff must file an amended

13 complaint in order to proceed. As of the date of this Order, despite multiple extensions from this

14 Court, Plaintiff has failed to file an amended complaint. Plaintiff has likewise failed to timely move

15 for an extension of time to file her complaint.

16          The Court needs to hear from Ms. Brown on this issue. In Response to this Order, she must

17 write a short and plain statement telling the Court (1) why she has not filed an amended complaint at

18 this time; and (2) why this matter should not be dismissed without prejudice for failure to prosecute.

19 This Response may not exceed two (2) pages.

20          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to this

21 Order to Show Cause containing the detail above no later than twenty-one (21) days from the date

22 of this Order. Plaintiff’s failure to file this Response will result in dismissal of this case.

23          The Clerk of the Court is directed to send a copy of this Order to Plaintiff.

24

25    ORDER TO SHOW CAUSE - 2
          Case 2:20-cv-00480-RSM Document 17 Filed 08/31/20 Page 3 of 3



 1       DATED this 31st day of August, 2020.

 2

 3

 4

 5                                         RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ORDER TO SHOW CAUSE - 3
